PER CURIAM.
Because petitioner’s motion for modification of sentence was timely filed pursuant to Florida Rule of Criminal Procedure 3.800(c), the petition for writ of certiorari is granted. Bacchus v. State, 958 So.2d 1016 (Fla. 1st DCA 2007); see also Jolly v. State, 803 So.2d 846 (Fla. 1st DCA 2001) (recognizing that although order denying motion to mitigate on the merits is not reviewable, appellate court may exercise its certiorari jurisdiction to review order where the motion was denied as untimely and, in fact, the motion was timely filed within 60 days of the date that the mandate issued in the petitioner’s direct appeal). The circuit court’s order is quashed and the cause is remanded with directions to dispose of the motion on the merits.
PETITION GRANTED.
ALLEN, VAN NORTWICK, and ROBERTS, JJ., concur.